



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Wilson,









2015 BCCA 21




Date: 20150116

Docket: CA42129

Between:

Regina

Respondent

And

Earl Wilson

Appellant




Before:



The Honourable Chief Justice Bauman

The Honourable Mr. Justice Donald

The Honourable Madam Justice Neilson




On appeal from:  An
order of the Provincial Court of British Columbia,
dated August 11, 2014 (
R. v. Wilson
, Campbell River Docket No.
39346-1-K)




Counsel for the Appellant:



E. Campbell





Counsel for the Respondent:



B. Movassaghi





Place and Date of Hearing:



Victoria, British
  Columbia

November 28, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 16, 2015









Written Reasons by
:

The Honourable Chief Justice Bauman





Concurred in by:





The Honourable Mr. Justice Donald







Concurred in by:





The Honourable Madam Justice Neilson










Summary:

Sentence appeal limited to
the availability of enhanced credit for pre-sentence custody. The sentencing
judge denied the appellant enhanced credit pursuant to the s. 515(9.1)
exception in s. 719(3.1) of the Criminal Code. There had not been a bail
hearing but the judge reasoned that, if there had been, the appellant would
have been detained in custody primarily because of his previous convictions.
Held: Appeal allowed. The s. 515(9.1) exception in s. 719(3.1) cannot apply
unless there has actually been a bail hearing.

Reasons for Judgment of the Honourable
Chief Justice Bauman:

[1]

This is a limited sentence appeal, restricted to the issue of whether
enhanced credit is available to Mr. Wilson for the 40 days he spent in pre-sentence
custody.

[2]

At the conclusion of oral argument we granted Mr. Wilson leave to appeal
and allowed his appeal, directing that he be credited with 1.5 days for each
day spent in pre-sentence custody. We indicated that reasons would follow.

[3]

Mr. Wilson was convicted in Provincial Court of assault in a context of domestic
violence. He also assaulted a police officer who attended to arrest him.

[4]

Mr. Wilson has a long history of assault convictions. The Crown
summarized his record in its statement on this sentence appeal so:

The appellant had eight prior
assault convictions (1993, 2002, 2004, 2006, 2011, 2012, February 2013, and May
2013). All but the 1993 and 2012 convictions relate to an assault in a domestic
context. The three previous convictions in 2011 and 2013 relate to assaults on [the
same complainant as in the present case]. The 2002, 2004 and 2006 convictions
were also for assaults in a domestic context. In addition, the appellant had
been convicted of assaulting a police officer in 2011. Finally, the appellant
had been convicted 17 times of breaching court orders, either bail or
probation.

[5]

On sentencing, the judge gave effect to a joint submission that Mr.
Wilson should be sentenced to serve eight months imprisonment.

[6]

The sentencing judge then turned to the issue of credit for the 40 days
Mr. Wilson spent in pre-sentence custody.

[7]

The availability of enhanced credit for pre-sentence custody is governed
by s. 719(3.1) of the
Criminal Code of Canada
, R.S.C. 1985, c. C-46.
This subsection was added to the
Criminal Code
by the
Truth in
Sentencing Act
, S.C. 2009, c. 29 (
TISA
). A sentencing judge may
award enhanced credit if circumstances justify it, unless the reason for
detaining the person in custody was stated in the record under subsection
515(9.1). (There is another exception in s. 719(3.1) but it is not engaged in
this appeal.)

[8]

In
R. v. Safarzadeh-Markhali
, 2014 ONCA 627, the Ontario Court of
Appeal held that the s. 515(9.1) exception in s. 719(3.1) unjustifiably infringes
the rights of offenders under s. 7 of the
Charter
and declared it to be
of no force or effect. This declaration is, of course, limited to Ontario and
Mr. Wilson does not challenge the provision on constitutional grounds in this
appeal. I proceed on the understanding that the s. 515(9.1) exception in s.
719(3.1) remains in force in this province.

[9]

Section 515 governs judicial interim release, commonly known as bail. In
effect,
subsection (1) provides that an accused held in
custody before trial must be released on bail unless the Crown shows cause, at
a bail hearing, why continued detention
is justified. (In certain
circumstances, the onus is reversed and the accused must show cause why
continued detention in not justified: see subsection (6).) Subsection (5)
provides that when the Crown shows cause, 
the justice shall
order that the accused be detained in custody  and shall include in the record
a statement of his reasons for making the order. These subsections all predate
TISA
.

Subsection (9.1), enacted by
TISA
, provides that if
the justice orders that the accused be detained in custody primarily because of
a previous conviction of the accused, the justice shall state that reason, in
writing, in the record.

[10]

Mr. Wilson did not request a bail hearing. In effect,
he consented to being held in custody before his sentencing.

[11]

The sentencing judge declined to award enhanced credit. I quote his
reasoning in full (at paras. 10-14):

[10]      The issue here is credit, the extent to which there
should be credit for time served.

[11]      I am told this man has been in jail for 40 days.
The Crown takes the position that there should be a one-day credit for each day
served in jail; whereas the defence says there should be a day and a half
credit for each day served in -- or time in custody, I should say, before
today.

[12]      The specific issue, as nearly as I can tell, has
not been addressed by the courts.

[13]
I am certainly satisfied, however, given this
mans record, that had he chosen to have a bail hearing, he would have been
detained.
I think there is no doubt about that, given his record and the
nature of these outstanding offences.

[14]      I am, therefore, going to assess the credit on a
one-for-one basis. There will be a credit of 40 days for the time spent in
custody.

[Emphasis added.]

[12]

In other words, the sentencing judge held that enhanced credit was unavailable
to Mr. Wilson pursuant to the s. 515(9.1) exception in s. 719(3.1) because,
if
Mr. Wilson had requested a bail hearing, he
would have
been
detained in custody primarily because of his previous convictions.

[13]

Mr. Wilson appeals and submits it is inappropriate for a sentencing
judge to hypothetically assess what disposition might have been imposed at a
judicial interim release hearing that never took place.

[14]

I note that the Ontario Court of Appeal recently endorsed what the sentencing
judge did in this case. In its brief decision in
Her Majesty the Queen v.
Nevills
, 2014 ONCA 340, the Court stated
per curiam
(at paras. 5-6):

[5]        There is no evidence whether the
appellant even applied for bail. It seems clear, however, that his previous
convictions would inevitably have played a dominant role had he applied for
bail. He has over 70 prior convictions and was released from jail only three
days before committing these offences.

[6]        As
explained in
R. v. Morris
,
[2013 ONCA 223]
at paras. 17-19, a trial court can consider the entirety of the
circumstances. Where those circumstances clearly place the offender within the
provisions that exclude the potential giving of 1.5:1 credit, the trial judge
is entitled to take that into account even though the formal order required by
these provisions was not made. This offenders previous convictions more than
justified his detention. He is caught by the spirit, if not the letter, of s.
719(3.1). The trial judge did not err in giving 1:1 credit.

[15]

(
Nevills
was, of course, decided before
Safarzadeh-Markhali
.)

[16]

Nevills
was criticized by the Saskatchewan Court of Appeal in
Sawchuk
v. Her Majesty the Queen
, 2014 SKCA 88. Mr. Justice Herauf for the Court carefully
considered
TISA
in general and ss. 515(9.1) and 719(3.1) in particular. He
noted that Parliaments primary objective in enacting
TISA
was to make
awards of enhanced credit under s. 719 more transparent and easily understood
by the public (
R. v. Summers
, 2014 SCC 26 at para. 53). In this regard,
Mr. Justice Herauf explained, ss. 515(9.1) and 719(3.1) work in tandem (at
para. 40). If a justice presiding at a bail hearing denies bail primarily due to
a previous conviction and 
states that reason, in writing, in
the record, this effectively fetters the discretion of the sentencing judge to
award enhanced credit (if the accused is convicted). This is a serious
consequence. The purpose of the written statement in the record, according to
Mr.
Justice Herauf, is to demonstrate to the public that the bail justice turned
his or her mind to this consequence and intended to fetter the sentencing judges
discretion (at para. 42).

[17]

The Québec Court of Appeal reached the same conclusion in
R. c.
Lebrasseur
, 2013 QCCA 1432. Madam Justice St-Pierre said (at paras. 31, 35):

[31]       lintervention dun premier juge, appelé dans
certains cas à intervenir assez tôt dans le processus sans en connaître tous
les tenants et aboutissants, aurait pour effet de priver celui qui doit imposer
la peine indiquée, en fin de course et advenant un plaidoyer ou une déclaration
de culpabilité, de la discrétion judiciaire dont il jouit autrement pour
comptabiliser la détention préalable au prononcé de la peine selon un ratio
1,5:1 si les circonstances le justifient.



[35]        Larticle 515(9.1)
C.cr. impose lobligation dinscrire au dossier de linstance le motif de
détention sous garde du prévenu fondé principalement sur toute condamnation
antérieure : en raison de leffet quemporte la présence dune telle
inscription au dossier, il nest pas difficile de comprendre ce pourquoi la
rigueur est de mise. Lobligation faite au juge de paix qui préside une enquête
sur mise en liberté dinscrire ce motif au dossier (fondé principalement sur
toute condamnation antérieure) loblige à en mesurer là
‑
propos.

I would translate this passage as follows:

[31]       the involvement of the bail justice, who in some
cases is called upon to intervene quite early in the process without knowing
all the relevant circumstances, could ultimately deprive the sentencing judge (in
the event of a guilty plea or a conviction) of the judicial discretion he or
she would otherwise have to award enhanced credit if the circumstances justify
it.



[35]      Subsection 515(9.1)
imposes an obligation on the bail justice to state in the record that the primary
reason for the accuseds continued detention is a previous conviction; because
of the consequences of this statement in the record, it is easy to understand
why it would be appropriate to take a strict approach. The bail justices
obligation to state the reason for continued detention in the record (a
previous conviction) ensures that the justice weighs its appropriateness.

[18]

I agree with the Courts of Appeal of Saskatchewan and Québec. I
respectfully disagree with the notion in
Nevills
that it is appropriate
to subject an offender to a more onerous sentence where he is caught by the
spirit, if not the letter, of s. 719(3.1)
ˮ.
It seems contrary to our system of punishment to supplement the letter of a
punitive provision with ones view of its spirit when sentencing a convicted
person. In any event, I doubt that the spirit of the s. 515(9.1) exception in
s. 719(3.1) is simply to deny enhanced credit to offenders with previous
convictions. If that is what Parliament had intended, surely it would have used
clearer and more direct language. The exception could read unless the person
was detained in custody primarily

because of a previous
conviction or even
unless the person had a previous conviction. However, Parliament chose the
language unless
the reason for detaining the person in custody was
stated in the record under subsection 515(9.1).
I
am persuaded by
Mr. Justice Herauf and Madam Justice St-Pierre that the
purpose of this exception is not
simply
to deny enhanced credit to offenders with previous convictions, but
to
increase transparency in sentencing by
ensuring
that a bail justice cannot
inadvertently
fetter a sentencing judges
discretion to award enhanced credit.

[19]

In conclusion, I find that the sentencing judge erred in holding that
the s. 515(9.1) exception in s. 719(3.1) applied to Mr. Wilson. That
exception cannot apply unless there has actually been a bail hearing. It is an
error of law for a sentencing judge to apply the exception on the ground that
if
there had been a bail hearing, the accused
would have
been detained
primarily because of a previous conviction.

[20]

I accordingly confirm the
disposition of this appeal made at the conclusion of oral argument.

The
Honourable Chief Justice Baumanˮ

I AGREE:

The Honourable
Mr. Justice Donald
ˮ

I AGREE:

The Honourable Madam Justice
Neilson
ˮ


